' Nichols, Judge,
concurring:
With respect to the disposition of the unexpended $4,445 balance and the defendant’s right to collect a tax obligation out of retained funds, ahead of other creditors, I agree with the court and join in its opinion. As to the $29,000 payment, I "think ho " trial should be necessary if the surety pays all claims' of' labor and materialmen. This court in Argonaut Ins. Co. v. United States, 193 Ct. Cl. 483, 434 F. 2d 1362, (1970) held that if asked to make a progress payment to a shaky contractor over a surety’s protest, the Government’s duty was to exercise discretion responsibly. The undisputed facts áre that1 in paying out the $29,000, defendant denied it had any .discretion. Its position was, so long as the work progressed,’ whether labor and materialmen were paid was ’not its' concern, By implication, whether unpaid labor and materialmen were likely to continue working, was not its concern either. .It is undisputed that not a cent of the $29,000 went to labor and materialmen, as defendant must have .anticipated it would not. It seems futile to me to inquire whether, defendant exercised its discretion responsibly when it did hot purport to be exercising discretion at all. If I saw any lawful' way'fo get the $29,000 directly into the hands of unpaid labor and 'materialmen, I would get it there now. The court is not offering the surety much of a deal: if it pays a much larger 'sum than $29,000 it gets a trial which may or .may not .obtain it $29,000 and no more. The court -postulates thát this-suretyp its officers and attorneys, are exceedingly fond of litigation', or, else attach large value to theiefetáblislíméttt’ of'a-principle.'If we held, as I think we should,; that the $29,000 payment was - on its face improper, •we might entertain more optimism as to ".the money’s going *18the right place, for principle would not have such heavy odds running against it.